Memorándum: The order appealed from should be reversed and the determination of the Board of Regents annulled.
There was, as the Appellate Division held, insufficient evidence to support the charges contained in the two specifications brought against the petitioner. And the sole ground upon which that court relied in upholding the petitioner’s suspension — that he made “ representations ” (falsely) as to the effect of the treatments (Penal Law, § 1142) —was not expressly contained in either of the said specifications and, accordingly, was not a charge for which he could adequately prepare and present a defense. (Cf. Matter of Weiner v. Board of Regents, 3 A D 2d 113.)
*785Judges Fuld, Van Voorhis, Scileppi and Bergan concur in Memorandum ; Chief Judge Desmond and Judges Dye and Burke dissent and vote to affirm on the opinions at the Appellate Division.
Order reversed, without costs, and determination of the Board of Regents annulled in a memorandum.